                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRIC OF MISSISSIPPI
                                  NORTHERN DIVISION

DIAMONTE DERON SCOTT                                                               PETITIONER

V.                                               CIVIL ACTION NO. 3:18-CV-402 HTW-JCG

BILLY SOLLIE                                                                      RESPONDENT


             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                  THE UNITED STATES MAGISTRATE JUDGE

       This matter comes before the court pursuant to the Report and Recommendation of

United States Magistrate Judge John C. Gargiulo, which was entered on January 14, 2019. [doc.

no. 18] and the Motion to Dismiss filed by Defendant Billy Sollie [doc. no. 11]. Petitioner did

not file an appeal or objection to the Report and Recommendation of the Magistrate Judge.

       After examining the record evidence in this case the Magistrate Judge recommended: that

the Respondent’s Motion to Dismiss [doc. no. 11] should be granted and the Petition for Writ of

Habeas Corpus should be dismissed.

       This Court has reviewed the Report and Recommendation of the Magistrate Judge, as

well as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 18] should be and are hereby adopted as this Court’s own.

Accordingly, the Motion to Dismiss [doc. no. 11] is granted in favor of the Respondent and this

matter is dismissed. A separate Final Judgment will issue on this date.

       SO ORDERED AND ADJUDGED, this the 6th day of February, 2019.

                                                     s/ HENRY T. WINGATE
                                                     UNITED STATES DISTRICT JUDGE
